Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Rudawitz on 09 September 2021.

The application has been amended as follows:
In the Claims
The claims are amended as follows, with changes shown relative to the claims filed 09 August 2021. This is a complete listing of claims.
1. (Currently Amended) A blade arrangement for a turbomachine, having a first blade, which has a first blade body and a first platform, and a second blade, which is adjacent in a peripheral direction and has a second blade body and a second platform, wherein a first wall of the first blade and a second wall of the second blade bound a blade cavity, in which a damper with a wall-side contact surface is arranged, wherein this wall-side contact surface has at least one first surface portion [[is ]]convexly curved in a first in which said at least one first surface portion contacts the first wall,
wherein the contact surface has at least one second surface portion, which in the at least one contact position, contacts the second wall, and the at least one first surface portion and the at least one second surface portion have different geometries including different degrees of curvature in an axial direction of the turbomachine.
2. (Previously Presented) The blade arrangement according to claim 1, wherein the at least one first surface portion in the at least one contact position is also convexly curved in the peripheral direction.
3. (Currently Amended) The blade arrangement according to claim 2, wherein the at least one second surface portion
4. (Canceled)  
5. (Previously Presented) The blade arrangement according to claim 1, wherein the 
6. (Currently Amended) The blade arrangement according to claim 1, wherein the damper has at least one airtight damper cavity, in which at least one impact body is arranged, in an airtight manner, for impact contact with the at least one damper cavity wall.  
7. (Currently Amended) A blade arrangement for a turbomachine, having a first blade, which has a first blade body and a first platform, and a second blade, which is adjacent 
wherein the damper has at least one damper cavity, in which at least one impact body is arranged, in an airtight manner, for impact contact with the at least one damper cavity wall, and wherein the at least one damper cavity is sealed, in an airtight manner, by a cover
wherein the at least one first surface portion in the at least one contact position is also convexly curved in the peripheral direction, and
wherein the contact surface has at least one second surface portion, which, in the at least one contact position, contacts the second wall.
8. (Currently Amended) The blade arrangement according to claim 1, wherein the first platform is a platform[[s]] on a side of a blade root of the first blade and the second platform is a platform on a side of a blade root of the second blade.  
9. (Previously Presented) The blade arrangement according to claim 1, wherein the blade cavity is arranged on a side of the first and/or second platform that faces away from the blade body, at least partially in the first and/or second platform.  

11. (Currently Amended) The blade arrangement according to claim 1, wherein the damper is arranged in the blade cavity in such a way that it can assume the at least one contact position and reduce vibrations.  
12. (Canceled)
13. (Currently Amended) The blade arrangement according to claim [[12]]7, wherein the 
14. (Currently Amended) The blade arrangement according to claim 7, wherein the contact surface has at least one second surface portion, which, in the at least one contact position, contacts the second wall and is convexly curved in the peripheral direction.  
15. (Previously Presented) The blade arrangement according to claim 7, wherein the first platform and second platform are platforms on a side of a blade root.  
16. (Previously Presented) The blade arrangement according to claim 7, wherein the blade cavity is arranged on a side of the first and/or second platform that faces away from the blade body, at least partially in the first and/or second platform.  
17. (Previously Presented) The blade arrangement according to claim 7, wherein the blade arrangement is configured and arranged in a turbomachine.  
at least one contact position and reduce vibrations.  
19. (Previously Presented) The blade arrangement according to claim 7, wherein the cover is arranged on a side of the damper that lies opposite the contact surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous rejections over Thistle (US 2018/0187562) and Watanabe (WO 2020/090169) are withdrawn. Applicant’s argument that “neither Thistle nor Watanabe disclose a blade arrangement for a turbomachine where a contact surface has at least one second surface portion and the at least one first surface portion and the at least one second surface portion have different geometries in an axial direction of the turbomachine, as recited in independent claim 1” is persuasive (see Remarks filed 09 August 2021 at §VII).
With regard to claim 1 as amended herein, the nearest prior art is considered to be Karek (US 2017/0067347) Figs 7 and 9. The different arrangement of slots 116 on first and second sides 112, 114 provide different geometry in the axial direction. That is, both sides are mostly linear, but the gaps are in different places and the fore and aft solid portions are different lengths. Curvature in the first direction is met by the rounded top of the damper pin, see Fig 4. Note that the brief description of Figs 7 and 9 erroneously describes them as “side” views. However, they are top views, as both sides 112 and 114 are visible. Claim 1 is allowable over Karek at least because Karek does not disclose different curvature in the axial direction.
Claim 1 is also patentable over Berche (US 2013/0108467). Berche Figs 6-10 may show different geometry and/or curvature of the damper clip 18 along each blade platform. However, the difference is exclusive to the portion of 18 not in contact with the platform. Thus, Berche does not disclose “the at least one first surface portion and the at least one second surface portion have different geometries” because the first and second surface portions are defined as the portions that contact the wall (see claim 1) and Claim 1 is allowable over Berche for at least this reason.
With regard to claim 7, as amended herein, the nearest prior art is Watanabe (WO 2020/090169). Watanabe lacks a cover. A cover is known from Hartung (US 2017/0314397) or (US 2016/0146041). These references show some curvature at the “corners” of the element housing (1.1/1.2 or 30). Claim 7 is allowable over these references at least because limitation “wherein the contact surface has at least one second surface portion, which, in the at least one contact position, contacts the second wall” is not taught by Watanabe or Hartung.
Tomii (JP 2008/303794) is also relevant to claim 7. Limitation “wherein the at least one first surface portion in the at least one contact position is also convexly curved in the peripheral direction” is not disclosed by Tomii, because Tomii only has curvature in the peripheral direction. Therefore, Tomii cannot be curved in the first direction and also curved in the peripheral direction. Note that the “cylindrical rod-like member that is closed at both ends and has a sealed space S inside”. Claim 7 is allowable over Tomii for at least this reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745